 300DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMassachusetts Laborers' District Council,a/w La-borers' International Union of North America,AFL-CIOandJ.F.White Contracting Compa-ny and International Brotherhood of ElectricalWorkers, Local103,AFL-CIO. Case 1-CD-826July 29, 1988DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JOHANSEN,BABSON, ANDCRACRAFTThe charge in this Section 10(k) proceeding wasfiled January 20, 1988, by J. F. White ContractingCompany (White),alleging that the Respondent,Massachusetts Laborers'District Council,a/w La-borers'InternationalUnion of North America,AFL-CIO (Laborers'DistrictCouncil),violatedSection 8(b)(4)(D) of the National Labor RelationsAct by engaging in proscribed activity with anobject offorcingWhite to assign certain work toemployees it represents rather than to employeesrepresented by International Brotherhood of Elec-tricalWorkers, Local 103, AFL-CIO (ElectricalWorkers Local 103). The hearing was held Febru-ary 9, 1988, before Hearing Officer Carol A. Sax.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record,the Board makes the following find-ings.I. JURISDICTIONWhite,aMassachusettscorporation,isengagedin a general contracting and construction businessat its facilityinNewton,Massachusetts,where itannuallyderives revenuesin excessof $50,000 di-rectly fromsourceslocated outside the Common-wealth ofMassachusetts.The partiesstipulate, andwe find, thatWhite is engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act andthatLaborers'DistrictCouncil and ElectricalWorkers Local 103 are labororganizations withinthe meaningof Section 2(5) of the Act.II,THE DISPUTEA. Backgroundand Factsof DisputeWhite is the general contractor for a track reha-bilitation project for the Massachusetts Bay TransitAuthority (MBTA)on mass transit tracks locatedinone of the underground tunnels.The MBTAcontractwithWhite specifies that work on thetrack renovation project can be performed only be-tween the hours of 9:30 p.m.and 4:30 a.m.and thatpassenger service on the line cannot be disruptedby the renovationwork. The projectinvolves theupgradingof the trackand the installation of con-crete ducts or raceways immediately adjacent tothe track to carry electrical cables that later will bepulled through these ducts.Normally,the processof putting down such ducts involves digging atrench,laying an electricalraceway (essentially ametal,fiberglass,or PVC pipethrough which elec-tricalwiring is eventually pulled), and covering itwith raw concrete.This conventional method wasrejected for this project because it would be impos-sible for the concrete to dry sufficiently overnightto withstand resumption of regular rail service thenext day.White was required to use precast con-crete surrounding cylindrical forms,which willeventually be utilized for power and communica-tion cable adjacent to the track. The precast con-crete is poured and hardened at an offsite manufac-turingplant and transportedto the job.White has collective-bargaining agreements withbothLaborers'DistrictCouncil and ElectricalWorkers Local103.White assigned all the work oflaying the precast conduit to employees represent-ed by Laborers'District Council.On December 3, 1987,business agent for Electri-calWorkersLocal 103,Don Berry,sent a letter ofgrievance to Philip Bonnano,president of White,under the subcontracting clause of the ElectricalWorkers contract with White,claiming that thework of handling the precast conrete duct waselectricalwork.After a subsequent conversationbetween Berry and Bonanno, Bonanno contactedLaborers'District Council Business Manager PaulMcNally and informed him of Electrical WorkersLocal 103'sclaim to the work.McNally said hewould not agree to a reassignment,and that Labor-ers'District Council would go on strike if a reas-signment occurred.On January 15, 1988,a hearing was held beforethe joint grievance committee of the National Elec-tricalContractor'sAssociation.The committeefound that White was in violation of its agreementby allowing the work to be performed by employ-ees represented by Laborers'DistrictCouncil andthatWhite should cease and desist from violatingthe agreement. Laborers'District Council was notbound by this dispute resolution mechanism.AboutJanuary 18,1988,Bonanno informedMcNally of the award and asked if they couldwork somethingout.McNallytold Bonanno that ifhe changed the work assignment,Laborers'Dis-trictCouncil would not only strike and shut downthe instant project,but would also shut down therest of White's projects in Boston.As of the date290 NLRB No. 40 LABORERS (WHITE CONTRACTING)of the hearing,White had not changed the workassignment.B.Work in DisputeThe disputed work involves the handling and in-stallation of precast enclosures for electrical con-duit (duct banks/electrical raceways) at the Massa-chusettsBayTransitAuthorityconstructionproject adjacent to Auditorium Station in Boston,Massachusetts.C. Contentionsof thePartiesWhite contends that Laborers' District Councilviolated Section 8(b)(4)(D)of the Act by its Janu-ary 18,1988 threat to strike allWhite's projects.White and Laborers'District Council further con-tends that the disputed work should be awarded toemployees represented by Laborers'District Coun-cil on the basis of their collective-bargaining agree-ment,White'spreference and past practice, areapractice,economy and efficiency,and relative skillsand safety.ElectricalWorkers Local 103 filed a motion toquash the notice of hearing and dismiss the case,contending that the precast duct banks are electri-cal conduit and that laying electrical conduit iswork that should be assigned to employees it repre-sentsunder the relevant collective-bargainingagreement and under historical practice.It furthercontends that there is no reasonable cause to be-lieve that Section 8(b)(4)(D) has been violated.ElectricalWorkers Local 103 contends that a juris-dictional dispute does not exist and that it is simplyseeking to enforce the provisions of its collective-bargaining agreement.No party contends that there is an alternativemethod to voluntarily resolve the dispute thatbinds all parties.D. Applicability of the StatuteIn a 10(k) proceeding,the Board must determinewhether there is reasonable cause to believe that aviolation of Section 8(b)(4)(D) has occurred andwhether the parties have agreed on a method forthe voluntary adjustment of the dispute. In thiscase,a finding of "reasonable cause"requires evi-dence that a party has used proscribed means toenforce its claim and that there are competingclaims to disputed work between rival groups ofemployees.It is undisputed that the business agent for La-borers'DistrictCouncil threatened to shut downall of White's projects in the Boston area if Whitereassigned the work to employees represented byElectricalWorkers Local 103. There is no agreed301method for voluntary adjustment of the disputewithin the meaning of Section 10(k) of the Act.ElectricalWorkers Local 103 contends therewas, in effect,"no threat"becauseWhite wasgoing to maintain its "illegal"position in refusingto honor the arbitration award regardless of thethreat.Local 103 also contends that there is no tra-ditional jurisdictional dispute,but rather unilateralaction by White in assigning the disputed work "toitself and not to its electrical sub-contractor's em-ployees."In support of this contention,ElectricalWorkers Local 103 citesTeamstersLocal 578(USCP-Wesco),280 NLRB 818 (1986),affd. 827F.2d 581(9th Cir.1987).We reject ElectricalWorkers Local 103's con-tention that there was no threat because the allegedthreat had no influence on White's assignment ofthe work.The issue is not the actual effect on anemployer'sassignment of the work,but ratherwhether there is reasonable cause to believe thatproscribed activity occurred. In this case the threatwas clear and unequivocal.We also reject ElectricalWorkers Local 103'scontention thatWhite'sassigning the disputedwork to its own employees rather than to its elec-trical subcontractor'semployees brings this casewithin the type of situation contemplated inTeam-stersLocal578(USCP-Wesco),supra,and that thenotice of hearing should therefore be quashed be-cause the real nature of the dispute is contractualwork preservation rather than jurisdictional. InTeamstersLocal 578 (USCP-Wesco),the employerhad a contract with only one union and sought totransferwork out of the unit and subcontract it toanother employer.The Board concluded that thedispute was essentially between the union and theemployer rather than between rival groups of em-ployees. By contrast,this case presents a traditional10(k) situation in which two unions have collec-tive-bargainingagreementswithWhite.Bothunions claim that their respective agreements coverthe same work. Consequently,we conclude thatthere are competing claims to the same work be-tween rival groups of employees,and consequent-ly, a traditional jurisdictional dispute.We find that there is reasonable cause to believethat a violation of Section 8(bX4)(D)has occurred,that there exists no agreed method for voluntaryadjustment of the dispute within the meaning ofSection 10(k) of the Act, and thatTeamsters Local578 (USCP-Wesco)does not apply to this situation.Accordingly,we find that the dispute is properlybefore the Board for determination. 302DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDE.Meritsof theDisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors.NLRBv.ElectricalWorkers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). TheBoard has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience,reached by bal-ancing the factors involved in a particular case.MachinistsLodge 1743 (J. A. JonesConstruction),135 NLRB1402 (1962).The following factors are relevant in making thedetermination of this dispute.1.Certifications and collective-bargainingagreementsNo party claims that there are certifications ap-plicable to the work in dispute.The Laborers'DistrictCouncil's collective-bar-gaining agreement clearly covers the disputedwork.The contract lists precast concrete work,trench preparation and backfilling,and the settingof pipes and conduits in trenches as work to beperformed by employees representedby Laborers'District Council.ElectricalWorkers Local 103's collective-bar-gaining agreement speaks only of electrical work.ElectricalWorkers Local 103 admitted at the hear-ing that the agreement does not cover any of therelated carrying,unhooking,trench excavation, andbackfilling aspects of the job and, in fact, ElectricalWorkersLocal 103does not seek the assignment ofthese portions of the job.Moreover,even if theprojectwere being performed with an ordinarywet concrete pour,the only possible involvementof electrical workers would be to place the conduitinto the trench when the concrete was poured. Inthis instance that specific function of placing theconduit prior to the concrete pour was performedat the offsite precast concrete manufacturing plantand that phase of the process is not in dispute here.Thus, as the work in dispute is not fairly consid-ered electrical,and it is clearly covered by the La-borers'District Council's agreement,we find thatthisfactorof collective-bargaining agreementsfavors an award of the disputed work to employeesrepresented by Laborers'District Council.'2.Company preference and past practiceThe practiceof White forat least 20 years hasbeen to assign the work of excavating trenches andthe placing of material such as pipe and conduit in'Member Johansen accepts the grievance committee's interpretation ofthe contract,finds both contracts cover the work and, therefore, con-cludes that this factor favors neither grouptrenches to employees representedby Laborers'DistrictCouncil. Accordingly, this factorfavors anawardof thedisputedwork to employees repre-sentedby Laborers' District Council.,3.Area practiceTestimonypresented at the hearingshows thatthe type of work involvedin this dispute is identi-cal to that traditionally assigned by other generalcontractors in the area to employees representedby Laborers'DistrictCouncil.Bonanno testifiedthat he knows of no instance in which his competi-tors used anyone butLaborers-represented employ-ees to performsuch work and that he oftensees hiscompetitors using the very same individuals. Ac-cordingly,this factor favors an award of the dis-puted workto employees representedby Laborers'DistrictCouncil.4.Relativeskills and safetyWhite is satisfied with the skillsdemonstrated bythe employees representedby Laborers' DistrictCouncil. Additionally, the work is being performedin a confined area involving the potentially hazard-ous hoisting and unloadingof heavy precast con-crete sections.In such a confined area, the unnec-essary presenceof two full crews would add to thecongestion and to the potential for hazardous con-ditions.White presentedtestimony that there arehazards involved in the hoisting and setting ofthese concrete materials; the traditional electricalskillsof the employees representedby ElectricalWorkers Local 103 would have no relevance. Ac-cordingly,this factor favors an award of the dis-puted work to employees representedby Laborers'District Council.5.Economy and efficiency of operationThe operation of bringing the precast materialsinto the tunnel, digging 100 feet of shallow trench-ing, placing the concrete materials,and backfillingthe shallow trench involves no more than 30 to 60minutes and the disputed part of the operations oc-cupies only a few minutes.IfWhite assigned theplacing of the precast ducts to employees repre-sented by ElectricalWorkers Local 103, Whitewould have to pay them for a whole shift to do afew minutes'work,andWhite would still requirethe presence of a crew of employees representedbyLaborers'DistrictCouncil.UnderWhite'spresent assignment,employees represented by La-borers'District Council perform all aspects of thisoperation,including the disputed work and per-form other Laborers'tasks upon completion of thatoperation.Accordingly, economy and efficiency ofoperation favors awarding the disputed work to LABORERS(WHITE CONTRACTING)303employees representedby Laborers' District Coun-cil.itsmembers.The determination is limited to thecontroversy that gave rise to this proceeding.ConclusionsAfter considering all the relevant factors, weconclude that employees representedby Laborers'DistrictCouncil areentitled toperform the workin dispute.We reach thisconclusion relying on thefactorsofcollective-bargaining agreements, em-ployer preference and past practice,area practice,economy andefficiencyof operation,and relativeskills and safety.In making this determination, weare awardingthe work toemployees representedby Laborers' District Council,not to that Union orDETERMINATION OF DISPUTEThe National LaborRelations Board makes thefollowingDetermination of Dispute.Employeesof J. F. White Contracting Companyrepresented byMassachusettsLaborers'DistrictCouncil,a/w Laborers'InternationalUnion ofNorth America, AFL-CIO areentitled to performthe handling and installation of precast enclosuresfor electrical conduit(duct banks/electrical race-ways)at the Massachusetts Bay TransitAuthorityconstruction project adjacent to Auditorium Sta-tion in Boston,Massachusetts.1